Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-385
                       Lower Tribunal No. 10-23029
                          ________________


                             Sandra Sadlak,
                                  Appellant,

                                     vs.

           The Shores Community Association, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Kenzie N. Sadlak, PA, and Kenzie N. Sadlak, for appellant.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     LOGUE, J.
      In a prior case, we upheld a foreclosure judgment for The Shores

Community Association, Inc., and against Sandra Sadlak based on Sadlak’s

failure to pay condominium assessment fees. Sadlak v. Shores Cmty. Ass’n,

302 So. 3d 856 (Fla. 3d DCA 2020) (table). In that case, we also granted the

Association’s motion for appellate attorney’s fees and remanded for an

evidentiary hearing to fix the amount. On remand, after a contested

evidentiary hearing, the trial court entered a judgment against Sadlak for the

appellate attorney’s fees and for the expert witness fee of the attorney who

testified as to the amount of the fees.

      On January 19, 2021, Sadlak sought review of the attorney’s fees

judgment by two avenues. First, Sadlak filed a motion for review of the award

of attorney’s fees as provided by Florida Rule of Appellate Procedure

9.400(c) (“Review of orders rendered by the lower tribunal under this rule

shall be by motion filed in the court within 30 days of rendition.”). We denied

the motion to review. Second, Sadlak filed the appeal at issue.

      We have reviewed Sadlak’s prior motion for review filed in case

number 3D19-1406 and find the grounds raised in this appeal identical to the

grounds already raised. Without belaboring the point, we are bound to reject

this duplicative appeal for several reasons, including the doctrine of the law

of the case. Contreras v. Bank of New York Mellon, 259 So. 3d 310 (Fla. 3d



                                          2
DCA 2018) (holding: “Even though it consists only of citations of authority

without further explanation, a per curiam decision of the appellate court is

the law of the case between the same parties on the same issues and facts,

and determines all issues necessarily involved in the appeal, whether

mentioned in the court’s opinion or not.”) (quoting New England Ins. Co. v.

Int’l Bank of Miami, N.A., 537 So. 2d 1025, 1025 (Fla. 3d DCA 1988)).

     Affirmed.




                                     3